                      IN THE UNITED STATED DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF NORTH CAROLINA
                                 Civil Action No.: 1:17-cv-995

TRACY ADAMS, CARRIE ALBERS,                    )
NICOLE BARILLA, WALTER BEST, JR.,              )
LASHONDA BUTLER, DAVID DUGAN,                  )
MICHAEL ELLISON, TRISTAN EVANS,                )
ANITA FISHER, JUDITH FORDHAM,                  )
DANI   GANNON,    ROBERT   AND                 )
SANDRA HEINITZ, TORROL HOLT,                   )
KENNETH KOEPPLINGER, LOIS KERR,                )
PAMELA LAVENHOUSE, BRIDGET                     )
LEAK,    CHARLES     MCDONALD,                 )
DARRELL PEEBLES, SUSAN SAVAGE,                 )
BERNICE SCOTT, LUKHWINDER AND                  )
RATTANDEEP SIDHU, RHODA SMITH,                 )
MICHAEL      SPEHR,    WILLIAM                 )
VAUGHAN, KAY WENGER, AND                       )
PATRICIA WILLIAMS ON BEHALF OF                 )
THEMSELVES      AND     OTHERS                 )
SIMILARLY SITUATED,                            )
                                               )
                     Plaintiffs,               )
                                               )
v.
                                               )
                                               )
SETERUS, INC., and                             )
NATIONSTAR MORTGAGE LLC                        )
(as successor in interest to Seterus, Inc.),   )

                    Defendants


   MEMORANDUM IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES,
REIMBURSEMENT OF EXPENSES, AND SERVICE AWARDS FOR THE CLASS
                     REPRESENTATIVES




                                               -

                                  1
      Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 1 of 27
        Plaintiffs Tracy Adams, Carrie Albers, Nicole Barilla, Walter Best, Jr., Lashonda

Butler, David Dugan, Michael Ellison, Tristan Evans, Anita Fisher, Judith Fordham, Dani

Gannon, Robert and Sandra Heinitz, Torrol Holt, Kenneth Koepplinger, Lois Kerr, Pamela

Lavenhouse, Bridget Leak, Charles McDonald, Darrell Peebles, Susan Savage, Bernice Scott,

Lukhwinder and Rattandeep Sidhu, Rhoda Smith, Michael Spehr, William Vaughan, Kay

Wenger, and Patricia Williams (collectively, “Plaintiffs”), and the proposed class respectfully

submit this memorandum of law in support of their request for an award of attorneys’ fees,

reimbursement of expenses, and payment of a service award for the class representatives. The

undersigned submits that the amounts requested are reasonable and should be allowed, for the

reasons discussed below.

   I.      NATURE OF THE MATTER BEFORE THE COURT

        Plaintiffs litigated this action against Seterus, Inc. (“Seterus”) and Nationstar Mortgage

LLC (“Nationstar”) (collectively “Seterus” or “Defendants”) due to systematic use of

unlawful debt collection practices based upon Seterus’ form letters (“Final Letters”)

threatening to accelerate loans and foreclose if full and complete payment of arrearages

(“Default Amount”) was not made within 50 days (“Expiration Date”) contradicting Seterus’

actual policy. Plaintiffs brought claims under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, North Carolina Debt Collection Act (“NCDCA”), N.C.G.S. §

75-50; the Michigan Regulation of the Collection Practices Act, MCL § 445.252, et seq., and

the Rosenthal Act, Cal. Civ. Code § 1788 et seq.

        The Court preliminarily approved the Settlement reached by the Parties in this matter

on January 7, 2021. Plaintiffs, on behalf of the Classes, now present their motion for attorneys’

fees and costs and class representative service awards. Defendants do not oppose this motion.
                                                  -

                                    2
        Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 2 of 27
          Plaintiffs’   application    for Fee & Costs Award and Award to the Class

 Representative is reasonable and fair given the circumstances of the litigation, the expertise

 and advocacy demonstrated by Class Counsel, and the significant results achieved for the

 Class by Class Counsel and the Class Representative.

   II.      BACKGROUND

            a. Procedural Background

         On or about November 2, 2017, Plaintiff Kenneth Koepplinger filed this initial action.

Subsequently, additional plaintiffs pursued similar cases in other venues (“the Seterus

Litigation”). Below is a table identifying all of the actions that were filed:

Case Name                             Case No.          District          Date Filed

                                                        Court

Tracy Adams v. Seterus, Inc. 2:18-cv-12731-             E.D. Mich.        Sept. 4, 2018
                             DPH-EAS

Carrie Albers v. Seterus, Inc. 2:18-cv-02440-           D. Kan.           Aug. 4, 2018
                               KHV-KGG




Nicole Barilla et al. v. Seterus, 2:19-cv-00046-JLB     M.D. Fla.         Jan. 25, 2019
Inc., et al.




Anita Fisher v. Seterus, Inc., et 0:19-cv-01382-        D. Minn.          May 24, 2019
al.                               MJD-HB

Judith Fordham, et al. v. 3:18-cv-13808-                D. N.J.           Sept. 12, 2018
Seterus, Inc. et al.      BRM-LHG




                                                   -

                                     3
         Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 3 of 27
Robert Heinitz,    et   al.     v. 1:18-cv-01076-        N.D.N.Y.    Sept. 7, 2018
Seterus, Inc.                      LEK-ATB

Kenneth Koepplinger, et al. v. 1:17-cv-00995-            M.D.N.C.    Nov. 2, 2017
Seterus, Inc.                  CCE-LPA




Bridget Leak v. Seterus, Inc.     3:19-cv-00021-         N.D. Ga.    March 1, 2019
                                  TCB-RGV

Darrell Peebles v. Seterus, 2:19-cv-00242-               E.D. Cal.   Feb. 7, 2019
Inc.                        JAM-KJN

Susan Savage v. Seterus, Inc., 2:19-cv-00021-            S.D. Fla.   July 25, 2019
et al.                         TCB-RGV*



                                  *Transferred to M.D.
                                  Fla. on January 15,
                                  2020. Consolidated
                                  with Barilla on May
                                  7, 2020.

Michael Spehr v. Seterus, Inc. 4:18-cv-01922-            E.D. Mo.    Nov. 13, 2018
                               RLW

Kay Wenger v. Seterus, Inc., et 4:18-cv-02393- JPW M.D. Pa.          Dec. 18, 2018
al.

Patricia Williams v. Seterus, 2:19-cv-00693-             N.D. Ala.   May 7, 2019
Inc. et al.                   ACA



      Throughout the Seterus Litigation, the Parties engaged extensive briefing on motions

to dismiss, discovery across the country, attended several in-person hearings, attended

multiple mediations, held numerous conference calls to resolve discovery issues, and briefed

class certification and summary judgment. A summary of the Seterus Litigation is included in
                                                    -

                                  4
      Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 4 of 27
the Joint Declaration of Scott C. Harris and Edward H. Maginnis which is attached as Exhibit

1 to the Motion.

          b. Terms of the Settlement Agreement.

       The Settlement Agreement establishes a Settlement Fund of $7,000,000.00 to pay

benefits to the Settlement Classes. The Settlement Classes are defined as:

              NC Class: All North Carolina residential mortgagors whose
              mortgage servicing was transferred to Seterus to whom Seterus
              sent a letter warning of acceleration of the home loan and/or
              commencement of foreclosure proceedings upon less than full
              payment of the “amount due” or “default amount,” dated from
              November 2, 2013 through February 28, 2019.

              KS Class: All Kansas residential mortgagors whose mortga ge
              servicing was transferred to Seterus while in a state of default, to
              whom Seterus sent a letter warning of acceleration of the home
              loan and/or commencement of foreclosure proceedings upon less
              than full payment of the “amount due” or “default amount,” dated
              from August 24, 2017 through February 28, 2019.

              MI Class: All Michigan residential mortgagors whose mortga ge
              servicing was transferred to Seterus to whom Seterus sent a letter
              warning of acceleration of the home loan and/or commence me nt
              of foreclosure proceedings upon less than full payment of the
              “amount due” or “default amount,” dated from September 4, 2012
              through February 28, 2019.

              FL Class: All Florida residential mortgagors whose mortga ge
              servicing was transferred to Seterus while in a state of default, to
              whom Seterus sent a letter warning of acceleration of the home
              loan and/or commencement of foreclosure proceedings upon less
              than full payment of the “amount due” or “default amount,” dated
              from January 25, 2018 through February 28, 2019.

              MN Class: All Minnesota residential mortgagors whose
              mortgage servicing was transferred to Seterus while in a state of
                                                 -


      Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 5 of 27
     default, to whom Seterus sent a letter warning of acceleration of
     the home loan and/or commencement of foreclosure proceedings
     upon less than full payment of the “amount due” or “default
     amount,” dated from May 24, 2018 through February 28, 2019.

     NJ Class: All New Jersey residential mortgagors whose mortga ge
     servicing was transferred to Seterus while in a state of default, to
     whom Seterus sent a letter warning of acceleration of the home
     loan and/or commencement of foreclosure proceedings upon less
     than full payment of the “amount due” or “default amount,” dated
     from September 12, 2017 through February 28, 2019.

     NY Class: All New York residential mortgagors whose mortga ge
     servicing was transferred to Seterus while in a state of default, to
     whom Seterus sent a letter warning of acceleration of the home
     loan and/or commencement of foreclosure proceedings upon less
     than full payment of the “amount due” or “default amount,” dated
     from September 7, 2017 through February 28, 2019.

     GA Class: All Georgia residential mortgagors whose mortga ge
     servicing was transferred to Seterus while in a state of default, to
     whom Seterus sent a letter warning of acceleration of the home
     loan and/or commencement of foreclosure proceedings upon less
     than full payment of the “amount due” or “default amount,” dated
     from March 1, 2018 through February 28, 2019.

     CA Class: All California residential mortgagors whose mortga ge
     servicing was transferred to Seterus to whom Seterus sent a letter
     warning of acceleration of the home loan and/or commence me nt
     of foreclosure proceedings upon less than full payment of the
     “amount due” or “default amount,” dated from February 7, 2018
     through February 28, 2019.

     MO Class: All Missouri residential mortgagors whose mortga ge
     servicing was transferred to Seterus while in a state of default, to
     whom Seterus sent a letter warning of acceleration of the home
     loan and/or commencement of foreclosure proceedings upon less
     than full payment of the “amount due” or “default amount,” dated
     from November 13, 2017 through February 28, 2019.
                                        -

                            6
Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 6 of 27
              PA Class: All Pennsylvania residential mortgagors whose
              mortgage servicing was transferred to Seterus while in a state of
              default, to whom Seterus sent a letter warning of acceleration of
              the home loan and/or commencement of foreclosure proceedings
              upon less than full payment of the “amount due” or “default
              amount,” dated from December 18, 2017 through February 28,
              2019.

              AL Class: All Alabama residential mortgagors whose mortga ge
              servicing was transferred to Seterus while in a state of default, to
              whom Seterus sent a letter warning of acceleration of the home
              loan and/or commencement of foreclosure proceedings upon less
              than full payment of the “amount due” or “default amount,” dated
              from May 7, 2018 through February 28, 2019.

        The GA Class, AL Class, FL Class, CA Class, KS Class, MO Class, NJ Class, NY

Class, MN Class, and the PA Class are collectively referred to as the “FDCPA Classes.” The

net payments to each Settlement Class Member varies depending upon whether the Settleme nt

Class Member 1 is a member of the NC Class, MI Class or the “FDCPA Classes.” The FDCPA

Classes rely solely on federal relief and are inherently limited by the FDCPA’s cap on

statutory damages of $500,000.00 or 1% of the defendant’s net worth, whichever is lower.

See 15 U.S.C. 1692k et seq. 2




1
  The monetary benefits available to members of the Settlement Classes are
available on a per-loan basis. For instance if two or more people were co-signers
to a loan, then they will only receive one payment that must be split evenly
amongst the two or more co-signers to the loan.

    2The CA Class defined above will be treated as an FDCPA class because the
statutory remedies available under the Rosenthal Act are analogous to those
available under the FDCPA.
                                                 -


        Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 7 of 27
       Below is a table summarizing the Settlement Amounts per class action filed in the

Seterus Litigation:

           State            Class    Gross               Gross      Likely Net
                            Size     Settlement         Amount       Settlement
                                     Amount            Per Set of   Amount Per
                                                         Class      Set of Class
                                                        Member        Member
           North Carolina   9393     $2,694,150.00     $286.83        $181.74
           California       5923     $500,000.00       $84.42          $53.49
           Michigan         13583    $2,037,450.00     $150.00         $95.04
           Kansas           403      $40,300.00        $100.00         $63.36
           Alabama          496      $49,600.00        $100.00         $63.36
           Florida          4330     $433,000.00       $100.00         $63.36
           Georgia          2120     $212,000.00       $100.00         $63.36
           Minnesota        448      $44,800.00        $100.00         $63.36
           Missouri         956      $95,600.00        $100.00         $63.36
           New Jersey       2959     $295,900.00       $100.00         $63.36
           New York         3856     $385,600.00       $100.00         $63.36
           Pennsylvania     2116     $211,600.00       $100.00         $63.36
           TOTAL            46583    $7,000,000.00


         The Settlement Fund is substantial in light of the above-stated risks and the real

 threat of adverse rulings or a dramatic reduction in potential recovery. In sum, the

 Settlement reached here was hard-earned. Plaintiffs’ request for a Fee & Expense Award

 and Service Award payments to Class Representatives is reasonable and reflective of the

 efforts and success of the case.

            c. Response by Settlement Class Members

         This Court established a deadline of March 19, 2021 for Settlement Class Members

 to exclude themselves from the class or to object to the settlement. As of March 24, 2021,

 the Settlement Administrator received only 8 requests to opt out of the class. Since there

 were approximately 46,000 class members who were noticed about this action, the fact that

                                               -

                                   8
       Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 8 of 27
there were only 8 class members who are electing to opt out shows that this matter is

settlement is reasonable, fair, and it should be approved.

       While there has been one objection by Dr. Sharon D. Lewis (“Dr. Lewis”), Dr.

Lewis’ objection is unrelated to the matters at issue in this litigation and is regarding a

claim that was previously the subject of a lawsuit that she had initiated against Seterus,

Bank of America and Fannie Mae in 2013 regarding the foreclosure of her home. See Lewis

v. Fed. Nat. Mortgage Ass'n, No. 13-12649, 2013 WL 6858849, at *6 (E.D. Mich. Dec. 30,

2013), aff'd (Sept. 24, 2014). Further, Dr. Lewis does not object to Class Counsel’s request

for attorneys’ fees, reimbursement of expenses, or the service awards to the class

representatives.

   III.      ARGUMENT

          Rule 23(h) of the Federal Rules of Civil Procedure provides that in a class action

settlement, “the court may award reasonable attorney’s fees and nontaxable costs that are

authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). “It is for the district

court in the first instance to calculate an appropriate award of attorney’s fees.” Singleton v.

Domino’s Pizza, LLC, 976 F. Supp. 2d 665, 681 (D. Md. 2013) (citing Carroll v. Wolpoff

& Abramson, 53 F.3d 626, 628 (4th Cir. 1995)). The Supreme Court has “recognized

consistently that a litigant or a lawyer who recovers a common fund for the benefit of

persons other than himself or his client is entitled to a reasonable attorney’s fee from the

fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). The common fund

doctrine, though often applied to funds created by settlements, is also a basis for recovering



                                              9



     Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 9 of 27
fees from a fund created by a litigated judgment. See, e.g., Boeing Co., 44 U.S. 472; Gaskill

v. Gordon, 160 F.3d 361 (7th Cir. 1998).

       Pursuant to that rule and the settlement agreement, Class Counsel now applies for a

total fee award of 1/3 of the Settlement Fund, reimbursement of expenses, and Plaintiffs

also request Court approval of a service award for the Settlement Class Representatives.

These requests are reasonable considering the risk undertaken, the work performed and the

results achieved, and are consistent with similar awards approved in this Circuit. The

Settlement Agreement is the product of strenuous and efficient efforts by Class Counsel

through considerable litigation in a case involving complex issues of fact and law. For the

reasons that follow, these requests should be approved.

       A. The Fee Request Should Be Approved Under the Percentage of the Fund
          Method

       The award of attorneys’ fees is “within the judicial discretion of the trial judge.”

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir. 1978) (further citation omitted).

Awards of attorneys’ fees in a class action settlement are made either under the percentage-

of-recovery method or the lodestar method. See Phillips v. Triad Guaranty Inc., 2016 WL

2636289, at * 2 (M.D.N.C. May 9, 2016) (“Courts either use the lodestar method, the

percentage of the fund method, or a combination of both.”); Kay Co. v. Equitable Prod.

Co., 749 F. Supp. 2d 455, 461-64 (S.D. W.Va. 2010).

       “As its name implies, the percentage of fund method provides that the court award

attorneys’ fees as a percentage of the common fund” while “lodestar method requires the

court to “determine the hours reasonably expended by counsel that created, protected, or


                                             10



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 10 of 27
preserved the fund[] then to multiply that figure by a reasonable hourly rate.” Phillips, 2016

WL 2636289, at * 2 (citations and quotations omitted). “[C]ourts prefer the percentage

method.” Phillips, 2016 WL 2636289, at * 2.

       “Courts within the Fourth Circuit have cautioned against the lodestar approach in

determining attorneys' fees in common fund cases such as this.” Kruger v. Novant Health,

Inc., No. 1:14CV208, 2016 WL 6769066, at *3 (M.D.N.C. Sept. 29, 2016); See,

e.g., Archbold v. Wells Fargo Bank, N.A., Civil Action No. 3:13-cv-24599, 2015 WL

4276295, at *4 (S.D. W. Va. July 14, 2015) (stating a “clear consensus among the federal

and state courts ... that the award of attorneys' fees in common fund cases should be based

on a percentage of the recovery” because “the percentage of fund approach is the better-

reasoned   and more equitable       method    of determining      attorneys'   fees in such

cases.”); DeWitt v. Darlington Cty., Civil Action No. 4:11-cv-00740-RBH, 2013 WL

6408371, at *6 (D.S.C. Dec. 6, 2013) (“The percentage-of-the- fund approach rewards,

counsel for efficiently and effectively bringing a class action case to a resolution, rather

than prolonging the case in the hopes of artificially increasing the number of hours worked

on the case to inflate the amount of attorney's fees on an hourly basis.”); see also Strang v.

JHM Mortg. Sec. Ltd. P'ship, 890 F. Supp. 499, 503 (E.D. Va. 1995) (“[T]he percentage

method is more efficient and less burdensome than the traditional lodestar method, and

offers a more reasonable measure of compensation for common fund cases.”).

       “Indeed, there is a consensus among the federal circuit courts of appeal that the

award of attorneys’ fees in common fund cases may be based on a percentage of the

recovery.” Ferris v. Sprint Comm’ns Co. L.P., No. 5:11-cv-667, 2012 U.S. Dist. LEXIS
                                             11



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 11 of 27
198702, at *6 (E.D.N.C. Dec. 13, 2012) (quoting Muhammad v. Nat’l City Mortgage, Inc.,

No. 2:07-0423, 2008 WL 5377783, at *7 (S.D. W. Va. Dec. 19, 2008)). See also Jones v.

Dominion Resources Services, Inc., 601 F. Supp. 2d 756, 758 (S.D.W. Va. 2009) (“The

percentage method has overwhelmingly become the preferred method for calculating

attorneys' fees in common fund cases.”).

       The percentage-of-the- fund method provides a strong incentive to plaintif f’s

counsel to obtain the maximum possible recovery in the shortest time possible under the

circumstances by removing the incentive, which occurs under the lodestar method, for class

counsel to “over-litigate” or “draw out” cases in an effort to increase the number of hours

used to calculate their fees. See Jones, 601 F. Supp. 2d at 759; see also Ferris, 2012 U.S.

Dist. LEXIS 198702, at *6 (noting that the percentage method “better aligns the interests

of class counsel and class members because it ties the attorneys' award to the overall result

achieved rather than the hours expended by the attorneys”).

       Under the percentage method, the attorney fee award is calculated by using the gross

amount of benefits provided to class members, including administrative expenses, and

attorneys’ fees and expenses. See Ferris, 2012 U.S. Dist. LEXIS 198702, at *6-7 (“Under

the percentage-of-the- fund method, it is appropriate to base the percentage on the gross

cash benefits available for class members to claim, plus the additional benefits conferred

on the class by the Settling Defendants' separate payment of attorney's fees and expenses,

and the expenses of administration.”).

       “Many courts in the Fourth Circuit have held that attorneys’ fees in the amount of

1/3 of the settlement fund is reasonable.” Chrismon v. Meadow Greens Pizza, LLC, No.
                                             12



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 12 of 27
5:19-cv-155-BO, 2020 U.S. Dist. LEXIS 119873, *12 (E.D.N.C. July 7, 2020). See,

e.g., Devine v. City of Hampton, Virginia, No. 4:14-cv-81, 2015 WL 10793424, at *3 (E.D.

Va. Dec. 1, 2015) (settlement agreement provided attorney's fees in the amount of

approximately 33% of the settlement fund); Hatzey v. Divurgent, LLC, No. 2:18-cv-191,

2018 WL 5624300, at *4 (E.D. Va. Oct. 9, 2019) (awarding one-third of settlement fund

of $2,450,000); Decohen v. Abbasi, LLC, 299 F.R.D. 469, 483 (D. Md. 2014) (uphold ing

attorneys’ fee award of one third of $3,050,000 settlement fund); Deem v. Ames True

Temper, Inc., No. 6:10-CV-01339, 2013 WL 2285972, at *6 (S.D.W. Va. May 23,

2013) (awarding one third of settlement amount as attorneys’ fee award); Montague v.

Dixie Nat. Life Ins. Co., No. 09 Civ. 687, 2011 WL 3626541, at *2-3 (D.S.C. Aug. 17,

2011) (finding 33% attorneys’ fee award reasonable). Indeed, attorneys’ fees in common

fund cases typically reflect “around one-third of the recovery”3 and courts have “awarded

percentages exceeding 30%.”4 Accordingly, the one-third attorneys’ fee requested is

typical of common fund cases.




   3  See 5 NEWBERG ON CLASS ACTIONS § 15:73 (5th ed. 2016) (noting that a “33%
figure provides some anchoring for the discussion of class action awards [to counsel]” and
that “many courts have stated that … fee award in class actions average around one-third
of the recovery.”); accord Theodore Eisenberg & Geoffrey Miller, Attorney Fees in Class
Action Settlements: An Empirical Study, 1 J. OF EMPIRICAL LEGAL STUDIES, 27, 31,
33 (2004) (finding that courts consistently award 30–33% of the common fund).
   4  Thomas v. FTS USA, LLC, 2017 WL 1148283, at *5 (E.D. Va. Jan. 9, 2017) (citing In
re Rite Aid Corp. Sec. Litig., 146 F. Supp. 2d 706, 735 (E.D. Pa. 2001) (reviewing 289
class action settlements and finding an “average attorney’s fees percentage [of] 31.31%”
and a median of roughly one-third of the common fund)); see also In re Lorazepam &
Clorazepate Antitrust Litig., 2003 WL 22037741, at *7 (D.D.C. June 16, 2003) (noting the
                                            13



       Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 13 of 27
       B. Application of commonly used factors to determine the reasonableness of
          Plaintiffs’ fee application weigh in favor of the requested Fee & Expense
          Award.


       Many courts in this circuit       look to common factors in determining            the

reasonableness of an attorney fee application in a common fund case. These factors are:(1)

the results obtained for the class; (2) objections by members of the class to the settleme nt

terms and/or fees requested by counsel; (3) the quality, skill, and efficiency of the

attorneys involved; (4) the complexity and duration of the litigation; (5) the risk of

nonpayment; (6) public policy; and (7) awards in similar cases. In re Mills Corp. Sec. Litig.,

265 F.R.D. 246, 261 (E.D. Va. 2009). Application of these factors supports the fee

requested here.

         1.       Class Counsel achieved extraordinary results for the Settlement
                  Classes


       As the Supreme Court has held and the Fourth Circuit has discussed, the most critica l

factor in determining the reasonableness of an attorney fee award is “the degree of success

obtained.” McDonnell v. Miller Oil Co., 134 F.3d 638, 641 (4th Cir. 1998) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)). Here, the $7,000,000.00 for the Class

Members reflects an enormous success given the circumstances of this case. The size of

the fund and the number of persons benefitting from the Settlement also weigh in favor

of the reasonableness of the requested. The result here is all the more extraordinary in



well-established practice that “fee awards in common fund cases may range from fiftee n
to forty-five percent [.]”

                                             14



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 14 of 27
light of the very real litigation risks faced by Plaintiffs in this matter, as described in Class

Counsels’ joint declaration. These likely net amounts that the Class Members will receive

will be available to class members almost immediately once this Court approves the

Settlement. The amount at issue and the result thus justify the requested award.

         2.     The Experience, Reputation and Ability of the Attorneys

       Proper case management and effective representation in any complex class action,

particularly one with novel and unique legal issues, require the highest level of experience

and skill. This case was certainly no different. Class Counsel had the necessary experience

and skill to manage the case. Harris & Maginnis Decl. ¶¶ 5, 55-57. As previously argued

in Plaintiffs’ Motion for Preliminary Approval, Class Counsel have vast experience with

class action and other complex civil litigation, including litigation against commerc ia l

landlords such as Defendants. Class Counsel have considerable experience, skill, and

reputation on complex civil litigation, class actions, and consumer protection cases. Id.

Together, these law firms appointed as Class Counsel committed substantial time and

resources to the litigation of this Action. Class Counsel have advanced all of the costs of

the case, including substantial investments in discovery,      mediation, travel, and to date,

have received no reimbursement in this matter.

       Over the past four years, Class Counsel have analyzed and developed the various

legal theories, conducted discovery, and engaged in extensive motions practice and briefs.

Through this extensive work, Class Counsel were able to evaluate the strengths and

weaknesses of various claims and arrive at a hard-fought but fair resolution of this matter.

All told, Class Counsel demonstrated skill and dedication in zealously litigating this matter.
                                               15



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 15 of 27
The result is a settlement that confers a substantial benefit on Class Members. As a result,

this factor justifies the fee request.

           3.       Class Counsel faced a genuine risk of non-recovery in this Comple x
                    Action.

           Plaintiffs and Class Counsel faced the genuine and ever-present risk of zero

  recovery in this case. This case involved a host of complex legal questions in numero us

  jurisdictions involving the FDCPA and state consumer laws. Class actions are inhere ntly

  complex, requiring Class Counsel to navigate Plaintiffs through a dual-minefield of

  risks attendant to the merits of the action as well as in the factors laid in Rule 23. See

  Decohen v. Abbasi, LLC, 299 F.R.D. 469, 482 (D. Md. 2014) (“public policy favors the

  requested       award” where      risk   of non-payment      exists    “because   the relevant

  public        policy   considerations    involve    the balancing     of the policy   goals of

  encouraging        counsel to pursue meritorious . . . litigation.”) (citation and interna l

  quotations omitted).

           Class Counsel, who took this matter on contingency, faced numerous challenges

  pursuing this action. Numerous courts have recognized that such risk deserves extra

  compensation and is a critical factor in determining the reasonableness of a fee. See, e.g.

  In re Dun & Bradstreet Credit Svcs. Cons. Lit., 130 F.R.D. 366, 373 (S.D. Ohio 1990);

  Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 548 (S.D. Fla. 1988), aff’d, 889 F.2d

  21 (11th Cir. 1990); In re Cont. Ill, Sec. Lit., 962 F.2d 566, 569 (7th Cir. 1992).

           Seterus’ counsel similarly are well-respected and experienced. Given their

  formidable opposition, a high level of experience was required for success. See, e.g.,


                                                     16



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 16 of 27
 In re Royal Ahold N.V. Securities & ERISA Litig., 461 F. Supp.2d at 387 (class

 counsel competence in conjunction with highly qualified defense counsel weighs in

 favor of awarding requested attorneys’ fees).Thus, the existence of these issues, which

 were issues of first impression, justify the requested fee.

         4.     The Undesirability of the Case within the Legal Community in which
                the Suit Arose

       To Class Counsel’s knowledge and experience, we are the only attorneys who have

litigated cases involving Seterus’ Final Letters on a class-wide basis throughout the

country, signaling that other attorney have deemed the case either undesirable or too risky.

         5.     Fee Awards in Similar Cases

     The fee sought by Class Counsel here is consistent with fees in similar cases in terms

of size, complexity, benefit to the class, the effort required, and the likelihood of success.

Courts in the Fourth Circuit award one-third of a common fund in attorneys’ fees for in

similar complex class actions cases. See Kruger v. Novant Health, Inc., 2016 U.S. Dist.

LEXIS 193107, *6 (M.D.N.C. Sep. 29, 2016) (noting that a “one-third fee is consistent

with the market rate” in ERISA class action); Scott v. Family Dollar Stores, Inc., 2018 U.S.

Dist. LEXIS 41908, *15 (W.D.N.C. Mar. 14, 2018) (awarding one-third of the settleme nt

fund plus reimbursement of costs); Brown v. Lowe's Cos., 2016 U.S. Dist. LEXIS 192451,

at *10 (W.D.N.C. Nov. 1, 2016) (“the Court finds that this case warrants the requested

award of attorneys’ fees and costs to class counsel...constituting one-third of the Maximum

Settlement Amount as described in the Settlement Agreement. This amount is reasonable

in light of the results obtained, is consistent with Fourth Circuit precedent, and is confir med


                                              17



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 17 of 27
as reasonable with a lodestar cross-check”); City Nat. Bank v. Am. Commonwealth Fin.

Corp., 657 F. Supp. 817, 822 (W.D.N.C. 1987) (approving attorney’s fee award of one-

third of approximately $1.3 million class recovery); Temp. Servs., Inc. v. Am. Int'l Grp.,

Inc., 2012 WL 2370523, at *8 (D.S.C. June 22, 2012) (“A total fee of one-third of the class

settlement for all work performed and to be performed in this case is well within the range

of what is customarily awarded in settlement class actions. An award of fees in this range

for work performed in the creation of a settlement fund has been held to be reasonable by

many federal courts” (citations omitted)). Here, Class Counsel obtained a result that merits

a 1/3 of the Settlement Fund.

         6.      There Have Been No Objectors To The Fees Requested


          While there has been one objection by Dr. Lewis, her objection is unrelated to

the matters at issue in this litigation, and her objection is not an objection to the fees,

expenses, or service awards at issue in this litigation. The number of requests for exclus io n

and objectors to a settlement provide insight into how class members view a settleme nt.

Further, only 8 out of approximately 46,000 Settlement Class members submitted a request

for exclusion.

         7.      The Fee Request Satisfies a Lodestar Crosscheck

       As discussed earlier, the repeated approach for courts in the Fourth Circuit is to

award attorneys’ fees in class action settlements based on a percentage from the common

fund. Some courts take a further step to ensure that the percentage method results in a

reasonable attorneys’ fee by performing a lodestar crosscheck. See Domonoske v. Bank of

                                              18



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 18 of 27
Am., N.A., 2010 U.S. Dist. LEXIS 7242, at * 62 (W.D. Va. Jan. 27, 2010) (quoting Stop &

Shop Supermarket Co. v. SmithKline Beecham Corp., No. Civ. A 03-4578, 2005 U.S. Dist.

LEXIS 9705, 2005 WL 1213926, at *15 (E.D. Pa. May 15, 2005) (“The lodestar cross-

check is performed to ensure that the percentage approach does not lead to a fee that

represents an extraordinary lodestar multiple.”); Ferris, 2012 U.S. Dist. LEXIS 198702, at

*9 (applying a lodestar crosscheck).

            i.   Lodestar Crosschecks Confirm Percentage-of-the-Fund Fee Awards

       There are two basic steps required in performing a lodestar crosscheck. First, a court

multiplies the total reported hours by the attorneys’ hourly fee to arrive at a base fee

amount. However, “[w]hen the lodestar method is used only as a cross-check, the

‘exhaustive scrutiny’ normally required by that method is not necessary.” Decohen, 299

F.R.D. at 483. Courts “may accept as reasonable class counsel’s estimate of the hours they

have spent working on the case.” Id. at 482-82; see also Jones v. Dominion Res. Servs.,

601 F. Supp. 2d 756 (S.D.W. Va. 2009) (same); In re Rite Aid Corp. Sec. Litig., 396 F.3d

294, 306-7 (3rd Cir. 2005) (“The lodestar cross-check calculation need entail neither

mathematical precision nor bean-counting. The district courts may rely on summar ies

submitted by the attorneys and need not review actual billing records.”).

       For the second step in applying a lodestar crosscheck, a court “adjust[s] the lodestar

figure using a ‘multiplier’ derived from a number of factors, such as the benefit achieved

for the class and the complexity of the case.” Berry v. Schulman, 807 F.3d 600, 619 n. 9

(4th Cir. 2015) (quoting Kay Co., 749 F. Supp. 2d at 462). Courts in the Fourth Circuit


                                             19



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 19 of 27
typically consider lodestar multipliers between 3 and 4 as the “middle” within the range of

reasonable fees. See Jones v. Dominion Res. Servs., 601 F. Supp. 2d 756, 766 (S.D. W. Va.

2009) (approving a lodestar multiplier between 3.4 and 4.3 as “closer to the middle of the

range considered reasonable by courts”). However, when Class Counsel achieve an

extraordinary settlement for the class in an expeditious manner, this supports an increased

lodestar multiplier above the 4.5 level. See Nieman v. Duke Energy Corp., 2015 U.S. Dist.

LEXIS 148260, at * (W.D.N.C. 2015) (“the amount of the settlement and the efficiency of

counsel in reaching such a resolution reinforce an upward variance from a 4.5 multiplier ”).

       In addition to providing “an objective fee amount with which to compare the

requested fee” the lodestar crosscheck “can also guard against attorney windfalls.” Kay

Co., 749 F. Supp. 2d at 462. This protection against windfalls ensures “the fee award is

still roughly aligned with the amount of work the attorneys contributed” without providing

an incentive to over-work a case merely to run up the lodestar total. Kay Co., 749 F. Supp.

2d at 463 (quoting In re Cardinal Health Inc. Sec. Litigs., 528 F. Supp. 2d 752, 764 (S.D.

Ohio 2007); see also Ferris, 2012 U.S. Dist. LEXIS 198702, at *9 (“By using the

percentage of fund method and supplementing it with the lodestar cross-check, a court can

take advantage of the benefits of both methods.”) (citation omitted)).

            ii.   Class Counsel’s Time, Rates, and Performance Justify Fee Award

       A lodestar crosscheck confirms the reasonableness of the requested award. As of

March 24, 2021, Class Counsel has over 5,000 hours in this matter for a total lodestar of

over $2,4000,000.00. Harris & Maginnis Dec. ¶ 252. This value was reached by applying


                                            20



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 20 of 27
rates of $600 per hour for our time, $400 per hour for associates, and $175 for paralega ls.

See, e.g., Smith v. Floor and Décor Outlets of America, Inc., 1:15-cv-4316 (N.D. Ga.) (D.E.

67, 69) (granting WB fees with partner rates ranging from $675-775, associate rates of

$375, and paralegal rates from $150 to $175). These rates are within the customary rates

charged by attorneys in the Middle District of North Carolina for performing similar ly

complex litigation, including class actions. See also Phillips, 2016 WL 2636289, at *3

(approving rates of $640 to $880 per hour and associate hours from $375 to $550 per hour).

Similar rates were approved by the Middle District of North Carolina in Rush v. The NRP

Group LLC, et al., No. 1:18CV886, 2020 WL 4559002, at *3 (M.D.N.C. Feb. 27, 2020)

and Rowland v. Mid-Am. Apartments, LP, No. 1:18CV43 (M.D.N.C. Aug. 11, 2020).

       The attorneys’ fees are in line with amounts approved by this court and other federal

courts in North Carolina. See Linnins v. HAECO Ams., Inc., 2018 U.S. Dist. LEXIS

183839, *6-8 (M.D.N.C. Oct. 26, 2018) (approving attorney’s fee award representing 1.16

lodestar at $650 and $700 per hour (citing McCoy v. North State Aviation, LLC, No. 1:17-

CV-346, Order (M.D.N.C. June 15, 2018) (using as a cross-check class counsel's hourly

rates of $600 to $700 per hour for partners and calculating the lodestar multiplier as

approximately 1.2); Rehberg v. Flowers Baking Co. of Jamestown, LLC, No. 3:12-CV-

596-MOC-DSC, Final Order (W.D.N.C. June 30, 2017) (approving fees for attorneys from

Pennsylvania and Minnesota as calculated using hourly rates ranging from $590 to $975

based on experience)).

       Further, the hours reported are not mere estimates of Class Counsel’s time; Class

Counsel’s lodestar was compiled from time records maintained by each individual firm.
                                            21



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 21 of 27
See Harris & Maginnis Dec. ¶¶ 250-261. Due care was exercised by Class Counsel to avoid

excessive, duplicative, and unnecessary work by effectively communicating and splitting

up tasks. Id. However, this was a complex action due to the multiple state proceedings.

Accordingly, both the number of hours worked and the rates charged are reasonable.

       The final step in the lodestar crosscheck is to calculate the lodestar multiplier; i.e.

to divide the sum of the percentage fee requested by the lodestar amount. Counsel’s one-

third request amounts to essentially a 1.0 multiplier. Accordingly, the lodestar crosscheck

confirms the reasonableness of the fee request.

       C. Class Counsel’s Expenses were Reasonably Incurred

       Federal Rule of Civil Procedure 23(h) allows a court approving a class settleme nt

to “award reasonable ... nontaxable costs that are authorized by law or by the parties’

agreement.” Accordingly, courts in the Fourth Circuit allow plaintiffs to recover

“reasonable litigation-related expenses as part of their overall award.” Decohen, 299

F.R.D. at 483 (citation omitted). These costs include reasonable out-of-pocket expenses

that are normally charged by an attorney to a fee-paying client for the provision of legal

services. Id. (citing Singleton, 976 F. Supp. 2d at 689). Recoverable costs may include

“those reasonable out-of-pocket expenses incurred by the attorney which are normally

charged to a fee-paying client, in the course of providing legal services.” Spell v. McDaniel,

852 F.2d 762, 771 (4th Cir. 1988).

       Class Counsel and local counsel also incurred a total of $66,271.58 in expenses in

connection with the prosecution of this litigation. These expenses and costs were incurred


                                             22



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 22 of 27
in the prosecution of Plaintiffs’ case and in protecting the interests of the putative class.

Class Counsel’s request for costs and expenses should be approved as fair and reasonable

given that counsel has a strong incentive to keep costs and expenses at a reasonable level

due to the high risk of no recovery when the fee is contingent.

D.     The Requested Service Award is Reasonable

       Service awards are “routinely approved” in class actions to “encourage socially

beneficial litigation by compensating named plaintiffs for their expenses on travel and

other incidental costs, as well as their personal time spent advancing the litigation on behalf

of the class and for any personal risk they undertook.” Kay Co., 749 F. Supp. 2d at 472.

Serving as a class representative “is a burdensome task and it is true that without class

representatives, the entire class would receive nothing.” Id. at 473. See also Cook v.

Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998).

       Class Counsel seeks a Service Award for the Plaintiffs in amounts of $3,500.00,

2,500.00, or $1,000 for serving as Class Representatives. Plaintiffs request of $3,500.00

total for each set of Plaintiffs who provided discovery and were deposed (if a husband and

wife were both deposed, then the total will be $3,500); $2,500.00 total for each set of

Named Plaintiffs who provided discovery, and $1,000.00 total for each set of Plaintiffs

who were prepared to provide discovery and perform the requirements of a Class

Representative, yet never had to do so. In total, this amounts to total Service Award for all

Named Plaintiffs of $55,000.00. Specifically, Class Counsel seeks a service award of

$3,500 each for the following sets of Plaintiffs: Kenneth Koepplinger; Rhoda Smith; Carrie

Albers; Charles McDonald; Lois Kerr; Robert and Sandra Heinitz; and Kay Wenger. Class
                                              23



     Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 23 of 27
Counsel seeks a service award of $2,500 each for the following sets of Plaintiffs: Tracy

Adams; Nicole Barilla; Susan Savage; Judith Fordham; Anita Fisher; Michael Spehr;

Darrell Peebles; and Patricia Williams. Class Counsel seeks a service award of $1,000 each

for the following sets of Named Plaintiffs: Dani and William Gannon; Bridget Leak; Walter

Best, Jr. Lashonda Butler; David Dugan; Michael Ellison; Tristan Evans; Torrol Holt;

Pamela Lavenhouse; Bernice Scott; Lukhwinder and Rattandeep Sidhu; and Willia m

Vaughan.

         The Plaintiffs were prepared to litigate this action through trial to properly represent

the classes and fight for significant relief. Absent their efforts, the classes would have

received no compensation. The requested service award is reasonable, commensurate with

her efforts in the litigation, and are well within the scope of awards granted in this circuit.

In re Wachovia, 2011 U.S. Dist. LEXIS 123109, at *31 (awarding $5,000 in service awards

to each named plaintiff).

   IV.      CONCLUSION

         Class Counsel negotiated a favorable settlement at the time when the risk of non-

recovery was the highest for all class members. For their efforts, Class Counsel requests a

reasonable fee of 1/3 of the Settlement Fund and a reimbursement of reasonable expenses

and costs. Additionally, Class Counsel requests the Court for a service award for the

Plaintiffs in recognition of their time and effort for the Settlement Classes.

         Dated: April 1, 2021         Respectfully submitted,



                                                     WHITFIELD BRYSON LLP
                                               24



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 24 of 27
                                     /s/ Scott C. Harris
                                     Scott C. Harris
                                     N.C. Bar No.: 35328
                                     Patrick M. Wallace
                                     N.C. Bar No.: 48138
                                     900 W. Morgan Street
                                     Raleigh, North Carolina 27603
                                     Telephone: (919) 600-5000
                                     Facsimile: (919) 600-5035
                                     scott@whitfieldbryson.com
                                     pat@whitfieldbryson.com
                                     MAGINNIS LAW, PLLC

                                     Edward H. Maginnis
                                     N.C. Bar No. 39317
                                     Karl S. Gwaltney
                                     N.C. Bar No. 45118
                                     Asa C. Edwards
                                     N.C. Bar No. 46000
                                     4801 Glenwood Avenue, Suite 310
                                     Raleigh, North Carolina 27612
                                     Telephone: 919-526-0450
                                     Fax: 919-882-8763
                                     emaginnis@maginnislaw.com
                                     kgwaltney@maginnislaw.com
                                     aedwards@maginnislaw.com

                                     Attorneys for Plaintiffs and the putative
                                     Classes




                                25



Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 25 of 27
                          CERTIFICATE OF WORD COUNT

       I hereby certify pursuant to Local Rule 7.3(d)(1) of the Middle District of North

Carolina, that the foregoing Memorandum of Law complies with the 6,250 word limit

according to the word processing system used to process this brief.



Dated: April 1, 2021.                      WHITFIELD BRYSON LLP

                                           /s/ Scott C. Harris
                                           Scott C. Harris
                                           N.C. Bar No.: 35328
                                           Patrick M. Wallace
                                           N.C Bar No.: 48138
                                           900 W. Morgan Street
                                           Raleigh, North Carolina 27603
                                           Telephone: (919) 600-5000
                                           Fax: (919) 600-5035
                                           scott@whitfieldbryson.com
                                           pat@whitfieldbryson.com

                                           Attorneys for Plaintiffs and the settlement
                                           classes




                                             26



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 26 of 27
                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing document was filed electronically with the

clerk of court via ECF which provided notice to all parties through their counsel of record.


       Dated: April 1, 2021.




                                                 WHITFIELD BRYSON LLP


                                                 /s/ Scott C. Harris
                                                 Scott C. Harris
                                                 N.C. Bar No.: 35328
                                                 Patrick M. Wallace
                                                 N.C. Bar No.: 48138
                                                 900 W. Morgan Street
                                                 Raleigh, North Carolina 27603
                                                 Telephone: (919) 600-5000
                                                 Facsimile: (919) 600-5035
                                                 martha@whitfieldbryson.com
                                                 scott@whitfieldbryson.com
                                                 pat@whitfieldbryson.com




                                            27



    Case 1:17-cv-00995-CCE-LPA Document 119 Filed 04/01/21 Page 27 of 27
